2021 IL 127080



                                          IN THE
                                  SUPREME COURT
                                              OF
                            THE STATE OF ILLINOIS




                                      (Docket No. 127080)

     ADONIS ELAM SR., Appellant, v. THE MUNICIPAL OFFICERS ELECTORAL BOARD
                FOR THE VILLAGE OF RIVERDALE et al., Appellees.


                                  Opinion filed April 21, 2021.



           JUSTICE OVERSTREET delivered the judgment of the court, with opinion.

           Chief Justice Anne M. Burke and Justices Garman, Theis, Neville, Michael J.
        Burke, and Carter concurred in the judgment and opinion.



                                           OPINION

¶1          The question presented in this appeal is whether circulators who collected
        signatures on behalf of a Democratic candidate for the consolidated primary
        election and for an independent candidate for the consolidated general election
        violated section 10-4 of the Election Code (10 ILCS 5/10-4 (West 2018)). The
        Municipal Officers Electoral Board for the Village of Riverdale (Electoral Board)
     determined that section 10-4 prohibits such a circumstance of “dual-circulation”
     and that, after invalidating improper signatures, the candidate whose eligibility is
     being challenged here failed to meet the minimum requirement to permit his name
     to be placed before the voters. On judicial review of the Electoral Board’s decision,
     the circuit and appellate courts affirmed. 2021 IL App (1st) 210167-U. We granted
     leave to appeal. Ill. S. Ct. R. 315 (eff. Oct. 1, 2020). For the reasons that follow, we
     affirm the decision of the Electoral Board.


¶2                                         BACKGROUND

¶3       In this election case, Adonis Elam Sr. is seeking election as an independent
     candidate to the office of village trustee of the Village of Riverdale at the
     consolidated general election occurring on April 6, 2021. Village officials in the
     Village of Riverdale run for office on a partisan basis.

¶4       On December 21, 2020, Elam filed nomination papers to be included on the
     ballot as an independent candidate. Attached to Elam’s nomination papers were 26
     pages of signatures collected and certified by multiple petition circulators.

¶5       On December 30, 2020, Albert Jones and Larry Dean (objectors) filed a petition
     objecting to Elam’s nomination papers. In the petition, the objectors raised
     circulator-based objections, arguing that three individuals who circulated Elam’s
     nomination papers for signatures as an independent candidate in the 2021
     consolidated general election violated statutory law by previously circulating
     nomination papers on behalf of a Democratic candidate in the 2021 consolidated
     primary election. Elam filed a “motion to strike and dismiss or in the alternative for
     summary judgment” challenging, among other things, the applicability of section
     10-4 of the Election Code. 1

¶6       A full Electoral Board hearing was held on January 21, 2021. Following the
     conclusion of the arguments, the Electoral Board ruled that multiple signatures on
     Elam’s nomination petitions were invalid because three circulators improperly
     circulated his petitions in violation of section 10-4. After invalidating and removing
     the improper signatures, only nine valid signatures remained, which was below the

         1
           Elam also challenged whether the Electoral Board had subject-matter jurisdiction. That issue
     is not before this court.




                                                   -2-
       mandatory minimum number of signatures required. On January 27, 2021, the
       Electoral Board issued its unanimous written decision, directing that Elam’s “name
       shall be stricken from the ballot at the April 6, 2021 consolidated general election.”

¶7         On the same day the Electoral Board issued its ruling, Elam filed a petition for
       judicial review in the Circuit Court of Cook County, arguing that the Electoral
       Board erred in striking his name from appearing on the ballot at the consolidated
       general election. Following a hearing, the circuit court rejected Elam’s argument
       and upheld the Electoral Board’s decision. In doing so, it relied on the same theory
       as the Electoral Board, namely, that Elam’s nomination petitions were invalid
       because three circulators circulated his petitions after they had previously circulated
       petitions for a Democratic candidate in the consolidated primary in violation of
       section 10-4.

¶8        Elam next sought review from the appellate court. Again, he was unsuccessful.
       2021 IL App (1st) 210167-U.

¶9          Immediately after the appellate court issued its decision affirming the decision
       of the Electoral Board, Elam petitioned this court for leave to appeal pursuant to
       Illinois Supreme Court Rule 315 (eff. Oct. 1, 2020). He also moved that we consider
       his petition on an expedited basis and, if we allowed it, that we set an expedited
       briefing schedule so that the matter could be resolved prior to the April 6, 2021,
       election. Elam’s motion was granted. We allowed his petition for leave to appeal,
       ruled that his petition for leave to appeal would stand as his brief and set an
       expedited timetable for filing of the appellees’ brief, a reply brief (if any), and the
       record. We also ordered that the case would be decided on the briefs without oral
       argument. The appellees’ briefs have now been filed, and Elam elected not to file a
       reply brief. Because of time constraints present in this election case, on April 1,
       2021, we entered an order affirming the judgment of the appellate court, with our
       opinion to follow. We now issue our opinion.


¶ 10                                       ANALYSIS

¶ 11       The issue presented before this court is whether, given the salient
       uncontroverted facts, the Electoral Board correctly concluded that Elam was
       ineligible to run for village trustee pursuant to section 10-4 of the Election Code




                                                -3-
       (10 ILCS 5/10-4 (West 2018)) and that his name could not therefore appear on the
       ballot for the April 6, 2021, consolidated general election as a candidate for that
       office.

¶ 12       Section 10-4 of the Election Code states, in pertinent part, as follows:

           “[N]o person shall circulate or certify petitions for candidates of more than one
           political party, or for an independent candidate or candidates in addition to one
           political party, to be voted upon at the next primary or general election, or for
           such candidates and parties with respect to the same political subdivision at the
           next consolidated election.” Id.

¶ 13       The standard of review we apply to an election board’s decision depends on
       what is in dispute. Jackson v. Board of Election Commissioners, 2012 IL 111928,
       ¶ 47. Because the issue in this case concerns a dispute as to whether the governing
       legal provisions were interpreted correctly by the administrative body, the case
       presents a purely legal question, for which our review is de novo. Id. Where, as
       here, the Electoral Board’s decision is challenged in court pursuant to section 10-
       10.1 of the Election Code (10 ILCS 5/10-10.1 (West 2018)), the proceeding is in
       the nature of administrative review. Jackson-Hicks v. East St. Louis Board of
       Election Commissioners, 2015 IL 118929, ¶ 19. Accordingly, when such
       administrative proceedings reach our court on appeal, “it is the election board’s
       decision, not the decision of the circuit or the appellate court, that is before us.” Id.
       It goes without saying that access to a place on the ballot is a substantial right that
       we will not lightly deny (see Jackson, 2012 IL 111928, ¶ 37), and thus, we “tread
       cautiously when construing statutory language which restricts the people’s right to
       endorse and nominate the candidate of their choice” (Lucas v. Lakin, 175 Ill. 2d
       166, 176 (1997)).

¶ 14       When determining how the Election Code should be interpreted, we employ the
       same basic principles of statutory construction applicable to statutes generally.
       Jackson, 2012 IL 111928, ¶ 48. As such, our primary goal of statutory construction,
       to which all other rules are subordinate, is to ascertain and give effect to the
       intention of the legislature. Id. The best indication of that intent is the statutory
       language, which, when clear and unambiguous, must be construed as written,
       without reading into it exceptions, conditions, or limitations that the legislature did
       not express. Id.; see also Jackson-Hicks, 2015 IL 118929, ¶ 21.



                                                 -4-
¶ 15       The Election Code recognizes four types of elections: (1) the general primary
       election (held on the third Tuesday in March (10 ILCS 5/2A-1.1(a) (West 2018)),
       (2) the general election (held on the first Tuesday after the first Monday of
       November) (id.), (3) the consolidated primary election (held on the last Tuesday in
       February) (id. § 2A-1.1(b)), and (4) the consolidated election (held on the first
       Tuesday in April (except during Passover) (id. §§ 2A-1.1(b), 2A-1.1a). “General
       election” encompasses those elections held in even-numbered years, while
       “consolidated election” encompasses those elections held in odd-numbered years.
       See id. § 2A-1.1. Because the Democratic primary as well as the general election
       in this case are both odd-numbered year elections (April 6, 2021, and February 23,
       2021, respectively), they are both “consolidated elections” for purposes of the
       Election Code.

¶ 16       We further note that municipalities may hold either partisan or nonpartisan
       consolidated elections for its officers. Id. § 2A-1.2(c), (d). Some are forced into a
       choice by law; some may opt into a different form by referendum. 65 ILCS 5/3.1-
       20-45, 3.1-25-20, 3.1-25-65 (West 2018). When partisan consolidated elections are
       held, candidates may run under the banner of an “established” political party, as a
       “new” political party, or if desiring not to be affiliated with a political party, as
       “independents.” 10 ILCS 5/10-2, 10-3 (West 2018). With the exception of write-in
       candidacies, those are the only choices for a candidate in a partisan consolidated
       election. In the upcoming 2021 consolidated election, party affiliation is not barred
       by law, but rather, the Village of Riverdale selects its village trustees on a partisan
       basis. Thus, Elam was faced with a decision to run under the banner of an
       established political party, as an independent, or as a write-in candidate. He elected
       to run as an independent candidate, and therefore, he was required to circulate
       petitions only for the consolidated general election.

¶ 17       To determine whether the Electoral Board erred in invalidating certain petition
       signatures and removing Elam’s name from appearing before the voters, we must
       decide whether the language of section 10-4 prohibits a person from circulating
       petitions for a political party in a partisan consolidated primary election and then
       later circulating petitions for an independent candidate in a consolidated general
       election.

¶ 18      Under section 10-4 of the Election Code,




                                                -5-
          “no person shall circulate or certify petitions for candidates of more than one
          political party, or for an independent candidate or candidates in addition to one
          political party, to be voted upon at the next primary or general election, or for
          such candidates and parties with respect to the same political subdivision at the
          next consolidated election.” Id. § 10-4.

       This provision is often referred to as the prohibition against “dual circulation” of
       nominating petitions. See generally Schober v. Young, 322 Ill. App. 3d 996, 1002
       (2001); McGuire v. Nogaj, 146 Ill. App. 3d 280, 283 (1986); McCaskill v.
       Municipal Officers Electoral Board, 2019 IL App (1st) 190190, ¶ 52.

¶ 19       The three “dual circulators,” who are the subject of the objections to Elam’s
       candidacy, circulated petitions for Elam, an independent candidate, and petitions
       related to a Democratic candidate, both of whom were to be voted upon at the
       Village of Riverdale April 6, 2021, consolidated general election.

¶ 20       In his petition for leave to appeal, which serves as petitioner’s brief, Elam
       correctly notes that there is a current split of appellate authority, specifically
       between the Appellate Court, Fourth District, opinion in Sandefur v. Cunningham
       Township Officers Electoral Board, 2013 IL App (4th) 130127, and the Appellate
       Court, First District, decision in Wilson v. Municipal Officers Electoral Board,
       2013 IL App (1st) 130957, regarding the issue at bar.

¶ 21       In Sandefur, the electoral board for Cunningham Township removed
       independent candidate Laura Sandefur from the April 2013 consolidated general
       election for township assessor after numerous signatures were stricken from her
       nomination petition. Prior to circulating petitions as an independent candidate,
       Sandefur, along with the help of her husband, circulated nominating petitions as a
       Democratic candidate for township assessor. Sandefur, 2013 IL App (4th) 130127,
       ¶ 4. An objection was filed to Sandefur’s nomination petitions for her candidacy as
       an independent candidate, asserting that Sandefur violated section 10-4 because
       Sandefur and her husband first circulated petitions for her as an established party
       candidate in the consolidated primary and then for her as an independent candidate
       in the consolidated general election. Id. ¶ 6. On administrative review, the circuit
       court affirmed the electoral board’s decision. Id. ¶ 7. However, the appellate court
       reversed, finding that section 10-4 did not prohibit Sandefur (and her husband) from
       circulating petitions for a Democratic candidate in the consolidated primary along



                                              -6-
       with an independent candidate in the general election because the consolidated
       primary in February 2013 was a different election than the consolidated general
       election in April 2013. Id. ¶ 21. The Sandefur court reasoned that, if section 10-4
       were read to include both the consolidated primary and the consolidated general
       election, the phrase “ ‘for such candidates *** with respect to the same political
       subdivision’ ” would, in the court’s opinion, be completely unnecessary. Id. ¶ 20
       (quoting 10 ILCS 5/10-4 (West 2010)). The Sandefur court determined that the dual
       circulation prohibition did not apply to these separate elections, or phases, despite
       the elections being held in the same election cycle, i.e., odd-number-year election.
       Id. Elam urges us to adopt the reasoning in Sandefur and reverse the Electoral
       Board’s decision. We decline to do so.

¶ 22      Rather, we find that the appellate court in Wilson, which was relied on by the
       Electoral Board and the courts below, correctly interpreted section 10-4.

¶ 23       In Wilson, the Calumet City electoral board removed candidate Brian Wilson
       from the April 2013 consolidated general election for mayor of Calumet City. 2013
       IL App (1st) 130957, ¶ 5. In that case, Wilson first filed nomination papers as a
       member of the Democratic party for the consolidated primary election. Id. ¶ 3.
       However, after objections were filed to his candidacy, Wilson withdrew his
       candidacy and subsequently filed nomination papers for the same office as an
       independent candidate for the consolidated general election. Id. Objections to the
       candidate’s papers were again filed. Id. ¶ 5. Relying on section 10-4, the electoral
       board struck all petitions circulated by the individual who had circulated on behalf
       of the candidate for the primary and general elections. Id. The circuit court
       affirmed. Id. ¶ 8. On appellate review, the Wilson court found that the clear
       statutory language of section 10-4 prohibited persons from circulating petitions for
       both an independent candidate and a party candidate in a given election cycle,
       whether it be a consolidated or a general election cycle. Id. ¶ 18. The Wilson court
       explained that the prohibition against circulating petitions on behalf of an
       independent candidate would otherwise be “a nullity” because petitions are not
       circulated for independent candidates in a primary election, while petitions for party
       candidates are generally only circulated for primary elections. Id. We find Wilson’s
       reasoning sound.

¶ 24      Section 10-4 of the Election Code states in relevant part that




                                               -7-
          “no person shall circulate or certify petitions for candidates of more than one
          political party, or for an independent candidate or candidates in addition to one
          political party, to be voted upon at the next primary or general election, or for
          such candidates and parties with respect to the same political subdivision at the
          next consolidated election.” 10 ILCS 5/10-4 (West 2018).

       When considering the statutory language as a whole, it is clear that the legislative
       purpose behind the provision is to prohibit individuals from changing party
       affiliation in the same election cycle.

¶ 25       As noted by the court in Wilson, independents do not circulate petitions in
       primary elections, whether the election is a consolidated or general election,
       because independent candidates do not run in primary elections. This remains true
       in partisan consolidated primary elections, which, like general primary elections,
       are held to determine which candidate of an established party advances to the
       consolidated general election and possibly competes with candidates of an
       opposing established party or independent or write-in candidates.

¶ 26       We find Elam’s reliance on Sandefur’s holding that the prohibition of section
       10-4 only applies to a particular election “phase” fatally flawed, as Sandefur’s
       analysis omits key statutory language central to an accurate reading of the
       provision. For example, the Sandefur court ignored certain words in the first clause
       of section 10-4 that “no person shall circulate or certify petitions for candidates of
       more than one political party, or for an independent candidate or candidates in
       addition to one political party, to be voted upon at the next primary or general
       election.” See Sandefur, 2013 IL App (4th) 130127, ¶¶ 18, 20 (emphasis added to
       highlight omitted words). Omitting the italicized words fundamentally changes the
       meaning of the statute because these words demonstrate a clear legislative intent
       that an individual cannot circulate petitions for more than one political party or for
       an independent candidate. Likewise, the Sandefur court failed to consider the
       phrase “and parties” as incorporated in the last clause of section 10-4, “or for such
       candidates and parties with respect to the same political subdivision at the next
       consolidated election.” Id. Again, this error in statutory interpretation led the
       Sandefur court to incorrectly conclude that “[t]he plain language of section 10-4 of
       the Election Code shows that the General Assembly chose not to make a specific
       distinction between primary and general elections in odd-numbered years.” Id. ¶ 21.




                                               -8-
¶ 27       Sandefur’s interpretation of section 10-4 is not only contrary to a plain reading
       of the statute, but it appears that the court focused its reasoning primarily on the
       last clause of section 10-4, which refers to “consolidated elections,” without giving
       consideration to the other clauses and phrases of the provision. See id. ¶¶ 18-20.
       When reading the entire clause as a whole, it is clear that the main clause of the
       provision concerns partisan elections where established parties, new parties, and
       independents may circulate petitions for ballot access in the same election cycle.
       The remaining clause, on which the Sandefur court based its holding, prohibits an
       individual from circulating petitions for multiple candidates who may run in the
       same “political subdivision” in a consolidated election. See 10 ILCS 5/10-4 (West
       2018). 2 This particular clause refers to nonpartisan consolidated elections where
       no candidate runs under the banner of an established party. Thus, it is logical for
       the legislature to include this clause as a way to further express its intent to prohibit
       “dual circulation” in nonpartisan consolidated elections—circulating for more than
       one candidate running for the same political subdivision. Again, here, the Village
       of Riverdale elects its village trustees on a partisan basis. Consequently, this clause
       is not dispositive to the issue in this particular case. Rather, the prohibition of “dual
       circulating” in general elections equally applies to partisan consolidated elections.

¶ 28       Additionally, the public policy implications of Sandefur’s holding would create
       an unfair advantage for established political parties and candidates running with
       established political parties whereby a political party, via its circulator, either tries
       to nominate an independent candidate whom it believes will siphon votes from a
       candidate of an opposing political party or tries to raid the other party’s primary by
       nominating a partisan opponent who will be easier to defeat in the general election.
       See Citizens for John W. Moore Party v. Board of Election Commissioners, 794
       F.2d 1254, 1260-61 (7th Cir. 1986) (“Circulators engage in personal, often high-
       pressure, solicitation. There is always some potential for deceit; there is also a
       potential for confusion if a circulator identified as the agent of one party suddenly
       solicits signatures for another party or an independent candidate.”). This result is


           2
             “ ‘Political or governmental subdivision’ means any unit of local government, or school
       district in which elections are or may be held. ‘Political or governmental subdivision’ also includes,
       for election purposes, Regional Boards of School Trustees, and Township Boards of School
       Trustees.” 10 ILCS 5/1-3(6) (West 2020). As noted earlier, municipal elections are held in odd-
       numbered years.




                                                       -9-
       contrary to sound public policy of avoiding the possibility of voter confusion when,
       as in this case, a circulator identified as the agent of one party suddenly solicits
       signatures for another party or an independent candidate in the same election cycle.
       See id. at 1260 (“[Section 10-4] promotes the cohesion of political parties.
       Circulators are the cadre of any political movement. A party needs a cadre to exist.
       Once a circulator acts on a party’s behalf to solicit signatures, he remains the party’s
       agent (if he is active at all) for the electoral season. This helps political parties to
       act as entities selecting and offering candidates to the voters ***.”).

¶ 29       The policy reasons for the “dual-circulator” prohibition become more evident
       in situations where a circulator solicits signatures for both a party candidate in the
       primary and an independent candidate in the general election, both of whom will
       challenge one another for the same elected office in the general election. Section
       10-4 clearly prohibits situations such as this, as it would undoubtably cause voter
       confusion.

¶ 30       Thus, if we adopted Sandefur’s interpretation that the prohibition of section 10-
       4 only applies to election “phases,” i.e., only to petitions circulated in one of the
       four different types of elections identified under the Election Code, we would be
       rendering the prohibition on circulating petitions for both an established party
       candidate and an independent candidate a nullity. See Bettis v. Marsaglia, 2014 IL
       117050, ¶ 13 (“It is improper for a court to depart from the plain statutory language
       by reading into the statute exceptions, limitations, or conditions that conflict with
       the clearly expressed legislative intent.”). As such, we disagree with the Sandefur
       court’s interpretation of section 10-4, and we hereby overrule that decision.

¶ 31       Accordingly, we hold that the Electoral Board correctly concluded that the
       nominating petition sheets circulated by three circulators were invalid under section
       10-4 because those circulators previously circulated nominating petitions on behalf
       of an established political party candidate and independent candidate in the same
       election cycle. Striking those signatures rendered Elam’s nominating papers invalid
       for having less than the mandatory minimum signatures required to appear on the
       ballot for village trustee of the Village of Riverdale.




                                                - 10 -
¶ 32                                     CONCLUSION

¶ 33       For the reasons stated, we affirm the judgments of the appellate and circuit court
       and affirm the Electoral Board’s decision striking Elam’s name from the ballot for
       the April 6, 2021, consolidated general election.


¶ 34      Affirmed.




                                               - 11 -